DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on March 23rd, 2021. Claims 1-8, 22, 25-31 have been amended. Claims 33-35 have been added. Claims 9-20, 23-24 and 32 have been cancelled. Claims 1-8, 21-22, 25-31, 33-35 are now pending. This is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8, 21-22, 25-31, 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 and 22: Claims 1 and 22 are amended to include:
receive, using the location system communication interface, a first satellite broadcast message from a first location system satellite, the first satellite broadcast message including a first location and a first identity of the first location system satellite; 
receive, using the location system communication interface, a second satellite broadcast message from a second location system satellite, the second satellite broadcast message including a second location and a second identity of the second location system satellite; 
However, Applicant disclosure does not explicitly provide for a first/second satellite broadcast message that includes a location of the satellite. Corrective action or clarification is required.
Examiner Note: It should be noted that what is described in Applicant disclosure appears to be well-known GPS satellite functionality, which does not provide satellite locations in broadcast messages. GPS satellites merely provide identifier data within a return message, wherein a timing circuit measures the time of travel between the transmission to and the receiving from said message from said satellite in order to determine the distance between the satellite and the receiver. The location of the satellite is determined using the identifier data. 
Dependent claims of the rejected independent claims detailed above are also rejected at least by virtue of depending on the rejected claim, detailed above.
In regards to claims 35: Claim 35 includes: receiving a third satellite broadcast message from a third location system satellite, the third satellite broadcast message including a third location and a third identity of the third location system satellite that is considered to contain new matter, for the same or similar reasons as detailed in regards to claims 1 and 22, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 21-22, 25-26, 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-1,472,392), herein “Lee”, in view of Ferguson et al. (US 20140062776 A1) herein “Ferguson”.
In regards to Claim 1, Lee discloses the following:
1. An unmanned aerial vehicle (UAV) comprising: (at least P1, “Title of Invention”)
one or more processors; (at least Page 8, Para 3 “flight control computer (7)”, inherent)
a location system communication interface; (at least Page 8, Para 2) and 
one or more computer-readable media including processor-executable instructions maintained on the one or more computer-readable media which, when executed by the one or more processors, program the one or more processors to: (at least Page 8, Para 3 “flight control computer (7)”, inherent)
As best understood, Lee discloses the following:
receive, using the location system communication interface, a first satellite broadcast message from a first location system satellite, the first satellite broadcast message including a first location and a first identity of the first location system satellite; (at least Fig. 1, GPS satellites 4, and Page 8, Para 3 “GPS satellite signal received from the GPS satellite (4) mounted in the unmanned aerial vehicle (5)”, inherent to the functionality of a GPS receiver in order to triangulate positioning.)
receive, using the location system communication interface, a second satellite broadcast message from a second location system satellite, the second satellite broadcast message including a second location and a second identity of the second location system satellite; (at least Fig. 1, note the plurality of GPS satellites 4, and Page 8, Para 3 “GPS satellite signal received from the GPS satellite (4) mounted in the unmanned aerial vehicle (5)”, inherent to the functionality of a GPS receiver in order to triangulate positioning.)
receive, using the location system communication interface, first compensation information from a first ground station the first compensation information including a first compensation value, (at least Fig. 1, items 3 and 8 “DGPS” and Page 8, Para 3 “ground control equipment (3)”) the first identity, and the second identity; (Page 8, Para 3 “ground control equipment (3)”, “RTCM correction signal”, inherent)
It is the position of the Office that the DGPS technology described by Lee inherently includes the identities of the GPS satellites used. However, for the sake of compact prosecution, this limitation is more explicitly described in Ferguson. (at least [0506] “Nearly all existing 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ferguson with the invention of Lee, with the motivation of reducing the amount of information required to be sent among GNSS receivers when bandwidth is at a premium, cannot be expanded, or in situations such as satellite transponders where expanded bandwidth is available only at higher cost. (Ferguson, [0005])
As best understood, Lee suggests the following:
receive, using the location system communication interface, second compensation information from a second ground station, the second compensation Lee &Hayes2 of 17AM2-1775USC1 Serial No. 15/870,415information including a second compensation value, the first identity, and the second identity; and (Page 8, Para 3 “ground control equipment (3)”, “RTCM correction signal”, Page 8, Para 4 and Page 9, Para 3 “the DGPS reference station in which sensitivity is most good is selected and used”)
While Lee does not explicitly disclose receiving both a first and a second DGPS signal from a first and a second ground equipment at the same time, receiving a plurality of signals from a plurality of ground stations is clearly disclosed by Lee that selects the DGPS reference station with good sensitivity. Selection of a ground station based on sensitivity inherently includes receiving and comparing signals from the available ground stations. 
Further, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details. Therefore, before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Lee, with the motivation of providing redundant backup DGPS signals when available.

determine location coordinates associated with the UAV based at least in part on the first satellite broadcast message, the second satellite broadcast message, and the first compensation value. (at least Page 5, para 1 “position of the unmanned aerial vehicle (72)”, see also Page 9, para 9 “position of the unmanned aerial vehicle”)
In regards to Claim 2, Lee discloses the following:
2. The UAV of claim 1, wherein to determine the location coordinates comprises at least: selecting the first compensation value; (at least Page 9, para 3 “the DGPS reference station in which sensitivity is most good is selected and used”) determining location system coordinates based at least in part on the first satellite broadcast message and the second satellite broadcast message; (see above citations to claim 1) and correcting the location system coordinates based at least in part on the first compensation value. (see above citations to claim 1)
In regards to Claim 3, Lee discloses the following:
3. The UAV of claim 2, wherein selecting the first compensation value is based at least in part on confidence values associated with the plurality of location system satellites. (at least Page 9, para 3 “the DGPS reference station in which sensitivity is most good is selected and used”)
In regards to Claim 7, Lee discloses the following:
7. The UAV of claim 1, wherein the processor-executable instructions, when executed by the one or more processor, further program the one or more processors to determine a confidence value representing a positional accuracy of at least the first location system satellite based at least in part on the first compensation values and the second compensation value. (DGPS compensation values are, by definition, representations of the error in positional 
In regards to Claim 21, Lee discloses the following:
21. The UAV of claim 1, wherein the processor-executable instructions, when executed by the one or more processor, further program the one or more processors to control the UAV based at least in part on the location coordinates. (at least page 1, para 3 “flight attitude control is precisely performed using the DGPS information which the unmanned aerial vehicle is transmitted from the ground control equipment after doing the acquisition”)
In regards to claim 33, Lee suggests the following:
33. The UAV of claim 1, wherein to determine the location coordinates is further based at least in part on the second compensation value. (Page 8, Para 3 “ground control equipment (3)”, “RTCM correction signal”, Page 8, Para 4 and Page 9, Para 3 “the DGPS reference station in which sensitivity is most good is selected and used”)
As detailed at least in regards to claim 1 above, Lee discloses selecting the DGPS reference station with good sensitivity. Modifying the disclosures of Lee such that a second compensation value is used over a first compensation value is clearly within the scope of one of ordinary skill at the time of filing, with predictable results, with the motivation of selecting the compensation value that is most sensitive.
In regards to Claims 22, 25, 26, 30, 32 and 34: Claims 22, 25, 26, 30, 32 and 34 are methods performed by a generic processor that is within the scope of claims 1, 2, 3, 7, 21 and 33 
In regards to claim 35, as best understood, Lee discloses the following:
35. The method of claim 28, wherein the second compensation value is further associated with a third satellite broadcast message, and wherein the method further comprises: receiving a third satellite broadcast message from a third location system satellite, the third satellite broadcast message including a third location and a third identity of the third location system satellite, and wherein determining the location coordinates is further based at least in part on the third satellite broadcast message and the second compensation value. (at least Fig. 1, GPS satellites 4, and Page 8, Para 3 “GPS satellite signal received from the GPS satellite (4) mounted in the unmanned aerial vehicle (5)”, see also duplication of parts and obviousness rejections in regards to claim 1, above.)
Claims 4, 6, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ferguson, and further in view of France et al. (US 5928306 A) herein “France”.
In regards to Claim 4, Lee does not explicitly discloses the following, which is taught by France:  
4. (Original) The UAV of claim 2, wherein selecting the first compensation value is based at least in part on the first ground station being in closer proximity to the UAV than the second ground station. (at least Col. 7, lines 1-10)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of France into the invention of Lee, with the motivation of applying DGPS to moveable GPS receivers in a local area to improve the accuracy of the GPS receivers. (France, Col. 1, line 27-41)
In regards to claim 6, Lee does not explicitly discloses the following, which is taught by France: 
6. (Currently Amended) The UAV of claim 5, wherein the processor- executable instructions, when executed by the one or more processor, further program the one or more processors to: weigh the first corrected location system coordinates and the second corrected location system coordinates based in part on at least one of: a first proximity of the first ground station to the UAV; a second proximity of the second ground station to the UAV; (see at least above citations to claim 4) a first age of the first compensation value; a second age of compensation value; (optional) a first confidence value associated with the first ground station; a second confidence value associated with the second ground station, and a confidence value associated with the first location system satellite and the second location system satellite being mapped to the first compensation value. (see at least Lee, as cited to claims 2 and 3, above.)
In regards to Claims 27 and 29: Claims 27 and 29 are methods performed by a generic processor that is within the scope of claims 4 and 6 respectively, and therefore claims 27 and 29 are rejected per claims 4 and 6 above.
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ferguson, and further in view of Nozaki (US 20150362596 A1) herein Nozaki. 
In regards to claim 5, Lee does not explicitly disclose the following, which is taught by Nozaki:  
5. The UAV of claim 1, wherein to determine the location coordinates comprises at least: selecting the first compensation value; determining first location system coordinates based at least in part on the first satellite broadcast message and the second satellite broadcast message being mapped to the first compensation value; determining first corrected location system coordinates based at least in part on the first compensation value and the first location system coordinates; selecting the second compensation value; determining second location system coordinates based at least in part on the first satellite broadcast message and the second satellite broadcast message being mapped to the second compensation value; determining second corrected location system coordinates based at least in part on the second compensation value and the second location system coordinates; and averaging the first corrected location system coordinates and the second corrected location system coordinates. (see at least [0058] and [0172])
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Nozaki into the invention of Lee, with the motivation of mitigating the effect of an abnormality in the operation of a (single) base station. (Nozaki, [0005]-[0009])
In regards to Claim 28: Claim 28 is the method performed by a generic processor that is within the scope of claim 5, and therefore claim 28 is rejected per claim 5 above. 
Claims 8, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ferguson, and further view of Solheim et al. (US 5675081 A) herein “Solheim”, and Pasko et al. (US 20160125740 A1) herein “Pasko”.
In regards to claim 8, Lee does not disclose the following, which is taught by Solheim:
8. The UAV of claim 1, wherein the processor- executable instructions, when executed by the one or more processor, further program the one or more processors to: compare the first compensation value to historical compensation data associated with the first ground station; (Col. 11, lines 21-23) determine an occurrence of a weather event in a geographic area associated with the first ground station based at least in part on comparing the first compensation value and the historical compensation data; (Col. 11, line 63-Col. 12, line 1) 

Lee does not disclose the following, which is taught by Pasko:
and modify a navigation path of the UAV based at least in part on the weather event. (at least [0073] “UAV 220 may calculate a modified flight path that enables UAV 220 to avoid and/or remain a safe distance from the bad weather.”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Pasko into the invention of Lee, with the motivation of preventing the battery of UAV 220 to work harder to a point where the battery of UAV 220 will be depleted before UAV 220 reaches the destination location due to rain or ice that may increase the weight of UAV 220 and/or its payload. (Pasko, [0061])
In regards to Claim 31: Claim 31 is the method performed by a generic processor that is within the scope of claim 8, and therefore claim 31 is rejected per claim 8 above. 

Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are accepted, and rejections based on 35 U.S.C. § 101 are withdrawn. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive in view of newly cited art, detailed above. Please see the rejections above for details. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
May 12, 2021



/TODD MELTON/Primary Examiner, Art Unit 3669